IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JAMES JOSEPH FOUNTAIN,                  NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-0767

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 5, 2014.

Petition Seeking Belated Appeal -- Original Jurisdiction.

James Joseph Fountain, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.


PER CURIAM.

      The petition seeking a belated appeal of the judgment and sentence rendered on

June 18, 2012, in Santa Rosa County Circuit Court case numbers 2011-CF-001050 and

2011-CF-001065, is granted. Upon issuance of mandate, a copy of this opinion shall

be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If

petitioner qualifies for the services of appointed counsel at public expense, the trial

court is directed to appoint counsel to represent him in the appeal authorized by this

opinion.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.